Citation Nr: 1601827	
Decision Date: 01/15/16    Archive Date: 01/21/16

DOCKET NO.  14-00 339	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

1.  Entitlement to service connection for a psychiatric disability, to include posttraumatic stress disorder (PTSD), to include as secondary to service-connected cystic acne and/or tinnitus.

2.  Entitlement to service connection for right ear hearing loss.

3.  Entitlement to a compensable rating for left ear hearing loss.  

4.  Entitlement to an evaluation in excess of 30 percent for cystic acne.


REPRESENTATION

Veteran represented by:	Jan Dils, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Espinoza, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1969 to December 1970.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a July 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.  Jurisdiction of the appeal currently rests with the RO in Huntington, West Virginia.

Pursuant to the holding in Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009), although the Veteran filed a claim for PTSD, it must be considered a claim for any mental disability that may reasonably be encompassed by several factors including: the Veteran's description of the claim, the symptoms the Veteran describes, and the information the Veteran submits or VA obtains in support of the claim.  As such, the issue for consideration, is entitlement to service connection for an acquired psychiatric disorder, to include PTSD, as reflected on the title page of this decision.

The Veteran testified at a September 2015 video conference hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is associated with the claims file.  The record was held open for 30 days from the date of the hearing to allow the Veteran to submit additional evidence.  

In September 2015, the Veteran's representative submitted a private psychiatric examination and waived review of such by the Agency of Original Jurisdiction (AOJ).  See 38 C.F.R. § 20.1304(c) (2015).  However, the Veteran's substantive appeal for the issues herein was received after February 2, 2013, and 38 U.S.C.A. § 7105(e) provides an automatic waiver of initial AOJ review if a veteran or his or her representative submits evidence to the AOJ or the Board with or after submission of a substantive appeal.  38 U.S.C.A. § 7105(e) (West 2014); see VA Fast Letter 14-02 (May 2, 2014).  Additionally, private medical records were associated with record in January 2014.  The record also reflects VA treatment records were associated with the record within Virtual VA in December 2013 and May 2014.  However, VA does not currently interpret section 7105(e) as extending to evidence that was not submitted by the Veteran, such as evidence gathered by VA pursuant to the duty to assist.  Therefore, if evidence was developed by VA, the Board will not assume that the Veteran has knowingly and voluntarily waived AOJ consideration of such evidence.  Nonetheless, as the decision below grants entitlement to service connection for PTSD and dismisses the remaining issues, a remand to consider the additional evidence developed by VA is not warranted.

In a November 2015 application for benefits, the Veteran again raised a claim for an increased rating for left ear hearing loss.  This issue was withdrawn by the Veteran and his representative during the September 2015 Board hearing, as discussed below, and the new claim has not been adjudicated by the AOJ.  Thus, the Board lacks jurisdiction over the new claim, and it is referred to the AOJ for appropriate action.


FINDINGS OF FACT

1.  During the September 23, 2015 Board hearing, prior to the promulgation of a decision in the appeal, the Veteran provided notification that withdrawal of his claim for entitlement to service connection for right ear hearing loss is requested.

2.  During the September 23, 2015 Board hearing, prior to the promulgation of a decision in the appeal, the Veteran provided notification that withdrawal of his claim for entitlement to a compensable rating for left ear hearing loss is requested.

3.  During the September 23, 2015 Board hearing, prior to the promulgation of a decision in the appeal, the Veteran provided notification, and in a statement received by VA on September 10, 2015, his authorized representative provided notification, that withdrawal of the appeal for entitlement to an evaluation in excess of 30 percent for cystic acne is requested.

4.  There is at least an approximate balance of positive and negative evidence as to whether the Veteran has an acquired psychiatric disorder, currently diagnosed as PTSD, as a result of his military service.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the appeal for entitlement to service connection for right ear hearing loss have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2015).

2.  The criteria for withdrawal of the appeal for entitlement to a compensable rating for left ear hearing loss have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2015).

3.  The criteria for withdrawal of the appeal for entitlement to an evaluation in excess of 30 percent for cystic acne have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2015).

4.  The criteria for service connection for an acquired psychiatric disorder, currently diagnosed as PTSD, have been met.  38 U.S.C.A. §§ 1110, 5103, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304(f) (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Withdrawal of Appeals

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal that fails to allege specific error of fact or law in the determination being appealed.  38 C.F.R. § 20.202 (2015).  An appeal may be withdrawn on the record at a hearing or in writing at any time before the Board promulgates a decision.  Withdrawal may be made by the Veteran or by his authorized representative.  38 C.F.R. § 20.204 (2015).

During the September 23, 2015 Board hearing, the Veteran withdrew his appeal as to the issues of entitlement to service connection for right ear hearing loss, entitlement to a compensable rating for left ear hearing loss, and entitlement to an evaluation in excess of 30 percent for cystic acne.  Additionally, in correspondence received by VA on September 10, 2015, the Veteran's representative withdrew the appeal for entitlement to an evaluation in excess of 30 percent for cystic acne.  As a result, there remain no allegations of error of fact or law for appellate consideration with regard to these issues.  Accordingly, they are therefore dismissed.

Service Connection for an Acquired Psychiatric Disorder

Pursuant to the Veterans Claims Assistance Act of 2000 (VCAA), VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. § 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a); see also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The decision herein grants entitlement to service connection for PTSD, the remaining issue on appeal.  This award represents a grant of this specific issue on appeal.  Therefore, VA's duties to notify and assist, including pursuant to 38 C.F.R § 3.103(c)(2) (2015) and Bryant v. Shinseki, 23 Vet App 488 (2010), are rendered moot. 

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service.  38 U.S.C.A. § 1110 (West 2014).  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b) (2015).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Service connection for PTSD requires that the record show:  (1) a current medical diagnosis of PTSD in accordance with 38 C.F.R. § 4.125(a); (2) combat status or credible supporting evidence that the claimed in-service stressor actually occurred; (3) medical evidence of a causal nexus between diagnosed PTSD and the claimed in-service stressor.  38 C.F.R. § 3.304(f) (2015).  A diagnosis of PTSD must be established in accordance with 38 C.F.R. § 4.125(a), which mandates that, for VA purposes, all mental disorder diagnoses must conform to the American Psychiatric Association's Diagnostic and Statistical Manual for Mental Disorders (DSM).  See 38 C.F.R. § 3.304(f).  For cases certified to the Board after August 4, 2014, a diagnosis of PTSD must be in accordance with the DSM-5.  38 C.F.R. § 4.125 (2015).  Jurisdiction over the present appeal was conferred to the Board in January 2014.

In adjudicating a claim for service connection for PTSD, the Board is required to evaluate evidence based on places, types, and circumstances of service, as shown by the veteran's military records and all pertinent medical and lay evidence.  Hayes v. Brown, 5 Vet. App. 60, 66 (1993); see also 38 U.S.C.A. § 1154(a) (West 2014); 38 C.F.R. § 3.304(f).  The evidence necessary to establish the occurrence of an in-service stressor for PTSD will vary depending on whether or not the veteran "engaged in combat with the enemy."  Id.  

If the evidence establishes that the Veteran engaged in combat with the enemy and the claimed stressor is related to that combat, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor. See 38 C.F.R. § 3.304(f)(1).  Similarly, if a stressor claimed by a veteran is related to the Veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of PTSD and that the Veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  See 38 C.F.R. § 3.304(f)(3).

Otherwise, the law requires verification of a claimed stressor.  Where a determination is made that the Veteran did not "engage in combat with the enemy," or the claimed stressor is unrelated to combat, the Veteran's lay testimony alone will not be enough to establish the occurrence of the alleged stressor.  See Moreau v. Brown, 9 Vet. App. 389, 395 (1996); Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996).  In such cases, the record must include service records or other credible evidence that supports and does not contradict the Veteran's testimony.  Doran v. Brown, 6 Vet. App. 283, 289 (1994).  Moreover, a medical opinion diagnosing PTSD does not suffice to verify the occurrence of the claimed in-service stressors.  See Moreau, 9 Vet. App. at 395-396.

The Veteran contends that he incurred PTSD during active service.  Specifically, he contends he incurred in-service stressors while in the Republic of Vietnam as part of artillery support for infantry, to include fear of hostile military activity, which caused his PTSD.  During a February 2011 VA mental disorders examination, the Veteran reported that he and his unit fired guns nightly, primarily for infantry support and to protect their perimeter as they had incoming rounds several times.  He asserted that, when there was movement in the perimeter, they shot to eliminate a threat and that he was scared at that time.  The February 2011 examiner stated the Veteran did not meet sufficient criteria for re-experiencing or avoidance symptoms for PTSD, and thus the examiner provided the Veteran with a diagnosis of depressive disorder not otherwise specified (NOS), rather than PTSD.  

In a September 2015 private psychological evaluation report, the Veteran reiterated his previously described in-service stressors.  In September 2015 testimony, the Veteran again described firing cannons in support of infantry around landing zones and explained that he was exposed to incoming rounds.  

The Board acknowledges that the Veteran has a current medical diagnosis of PTSD, based upon the September 2015 private psychological evaluation report.  The September 2015 private psychological evaluation report endorsed a diagnosis of PTSD, in accordance with the DSM-5, and attributed the diagnosis to the Veteran's reported in-service stressors.  The September 2015 private examiner stated the Veteran directly experienced and witnessed events involving life threat or serious injury to himself and others occurring in Vietnam, during a time of war, in a place of combat.  The September 2015 private psychological evaluation report also disputed the February 2011 VA examiner's diagnosis of depressive disorder, NOS, but rather argued a diagnosis of PTSD was appropriate.  

As noted above, the February 2011 VA examiner opined that the Veteran did not meet full criteria for a diagnosis of PTSD, because the Veteran did not report persistent re-experiencing or avoidance of traumatic event (Criterion B).  However, the September 2015 private psychological evaluation report found that Criteria B was met based on the Veteran's report of intrusive unwanted memories of Vietnam, and ongoing distressing dreams of Vietnam, specifically a dream of when one of the infantryman brought back a finger to the artillerymen to show the result of the artillery shelling.   The September 2105 private psychological evaluation report also noted the Veteran experienced psychological distress from exposure to triggers that reminded him of Vietnam, including anything on television related to such, rats, snakes, hot rainy weather, the smell of diesel fuel used to burn waste, fireworks, and being around Asian people.  In light of the Veteran's competent lay observations and despite the negative VA opinion, the Board concludes that the evidence is at least in equipoise that the Veteran has persistent re-experiencing traumatic events.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F. 3d 1372 (2007).

As noted above, if a stressor claimed by a veteran is related to the veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of PTSD and that the veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  In this case, the Veteran has been diagnosed with PTSD and the February 2011 VA examiner opined that at least one of the Veteran's reported stressors was adequate and was related to the Veteran's fear or hostile military or terrorist activity, although the examiner did not relate such to the diagnosis of depressive disorder, NOS.

Furthermore, the Board concludes that the Veteran's reported in-service stressors are consistent with the places, types, and circumstances of his service.  The Veteran's DD 214 and service personnel records indicate a military occupation specialty of Field Artillery Basic and confirm service in the Republic of Vietnam with the award of the Vietnam Service Medal and Vietnam Campaign Medal.  The Veteran's job title during service is consistent with having to be involved in artillery operations that could result in return of artillery fire.  The corroboration of every stressor detail is not required.  See Pentecost v. Principi, 16 Vet. App. 124, 128   (2002).  Thus, the Board concludes that the Veteran's reported stressors involving artillery fire are consistent with the time, place, and circumstances of his service. 

In summary, the February 2011 VA examiner found that one of the Veteran's reported in-service stressors was adequate, specifically, the Veteran's report to have been under mortar fire for a prolonged period and experienced intense fear, although ultimately as noted above, the VA examiner did not endorse a diagnosis of PTSD.  The Board finds the Veteran's claimed stressors are consistent with the places, types, and circumstances of his service.  These same stressors also clearly involved fear of hostile military or terrorist activity.  The most recent September 2015 psychological evaluation confirms a diagnosis of PTSD meeting the DSM-5 criteria.  As such, resolving any doubt in favor of the Veteran, the Board concludes that service connection for PTSD is warranted on a direct incurrence basis and thus an analysis of the claim on the basis of secondary service connection is not warranted.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F.3d 1361 (Fed Cir. 2001).  Accordingly, entitlement to service connection for PTSD is granted.


ORDER

Entitlement to service connection for right ear hearing loss is dismissed.

Entitlement to a compensable rating for left ear hearing loss is dismissed.

Entitlement to an evaluation in excess of 30 percent for cystic acne is dismissed.

Entitlement to service connection for an acquired psychiatric disorder, currently diagnosed as PTSD, is granted.


____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


